

AMENDMENT NO. 1 TO SEVERANCE BENEFITS AGREEMENT


THIS AMENDMENT NO. 1 TO SEVERANCE BENEFITS AGREEMENT (the “Amendment”) is
entered into as of the 1st of August, 2014, between The Laclede Group, Inc., a
Missouri corporation (“Laclede” or the “Company”), and Suzanne Sitherwood
(“Executive”).


WHEREAS, the above-named parties in 2011 entered into that certain Severance
Benefits Agreement to assure the Company that it will have the continued
dedication of Executive, including the availability of her advice and counsel
notwithstanding the possibility, threat, or occurrence of a Change in Control of
the Company, and to induce Executive to remain in the employ of the Company; and


WHEREAS, the parties desire to amend the Severance Benefits Agreement to
continue the Term to January 1, 2015 in accordance with the terms and conditions
set forth hereinbelow.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Company and Executive agree as follows:


1.Section 1(a) of the Severance Benefits Agreements is hereby amended by
deleting “August 31, 2014” and replacing it with “December 31, 2014.”


2.All capitalized terms not specifically defined in this Amendment shall have
the same meaning assigned to them in the Severance Benefits Agreement.


3.    Except as expressly amended herein, the Severance Benefits Agreement shall
remain in full force and effect according to the terms and conditions thereof.


4.    This Amendment may be executed in any number of counterparts, which
together will constitute a fully executed agreement.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.


THE LACLEDE GROUP, INC.


By: /s/ Edward L. Glotzbach
 
 
 /s/ Suzanne Sitherwood
 
Name: Edward L. Glotzbach
 
 
Suzanne Sitherwood
 
Title: Chair, Compensation Committee
 
 
 
 
 
 
 
ATTEST:
 
 
 
 
 /s/ Mary C. Kullman
 
 
 
 
Corporate Secretary
 
 
 
 




